FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                           FOR THE TENTH CIRCUIT                            August 2, 2016
                       _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CHRISTIAN B. EYRING, individually
and as Guardian of T.H.E. (minor child),

             Plaintiff - Appellant,

v.                                                         No. 15-4032
                                                   (D.C. No. 2:13-CV-01137-DB)
PETER A. FONDACO, Murray Police                              (D. Utah)
Chief; TROY MCCOMBE, Murray Police
Detective; MEG ROWLAND, Murray
Police Officer; ALISSA BLACK, Murray
Crime Victim Advocate; BRITTANY
JONES, Department of Children and
Family Services Case Worker,

      Defendants - Appellees,

and

MANDY ROSE, Salt Lake Assistant
District Attorney,

      Defendant.
                       _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before HARTZ, EBEL, and MORITZ, Circuit Judges.
                  _________________________________

      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       This case arose out of a custody dispute between Christian Eyring and his ex-

wife over their minor son, T.H.E. At one point during that dispute, T.H.E. wore a

wire to record an interview with a court-appointed social worker. The resulting

recording later proved detrimental to Eyring’s initial bid for custody over T.H.E.

Upon eventually regaining custody of T.H.E., Eyring filed this suit against the city

and state employees allegedly responsible for the wiretap incident, asserting claims

under 42 U.S.C. § 1983 on behalf of both himself and T.H.E. The district court

dismissed all of the claims, finding that the statute of limitations had run and, in the

alternative, that the defendants were entitled to qualified immunity. We affirm.

       On appeal, Eyring first contends that Utah’s minor tolling statute, Utah Code

Ann. § 78B-2-108, prevented the statute of limitations from running on his son’s

claims.1 Yet, in responding to the defendants’ motions to dismiss his and his son’s

claims below, Eyring explicitly disavowed reliance on the minor tolling statute. See

App. 76 (“Statutory tolling . . . is not applicable in this case.”) (citing Colosimo v.

Roman Catholic Bishop, 156 P.3d 806, 810-11 (Utah 2007) (applying the minor

tolling statute to toll the limitations period until the plaintiffs turned eighteen)).

Because that “theory was intentionally relinquished or abandoned in the district court,

we . . . deem it waived and refuse to consider it.” Richison v. Ernest Grp., Inc., 634 F.3d
1123, 1127 (10th Cir. 2011).

       Eyring next asks the Court to determine whether the district court’s ruling on

qualified immunity would have preclusive effect against a future suit brought by his

       1
           He concedes that the statute of limitations has run on his own claims.
                                             2
son. But at this stage, such a determination would be an advisory opinion, which we

have no power to issue. See In re Special Grand Jury 89-2, 450 F.3d 1159, 1170

(10th Cir. 2006) (“[This Court’s] judgments must resolve a real and substantial

controversy admitting of specific relief through a decree of a conclusive character, as

distinguished from an opinion advising what the law would be upon a hypothetical

state of facts.”) (quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975)). It is beyond

dispute that Eyring, acting in his capacity as guardian of T.H.E., has both filed and

litigated claims on behalf of his son in this lawsuit. See Fed. R. Civ. P. 17(a)(1)(C),

(c)(1) (permitting guardians to sue on behalf of minors). The preclusive effect of this

lawsuit on any future litigation, however, must be determined by the court presiding

over that future litigation—not this one. See In re Special Grand Jury 89-2, 450 F.3d

at 1170.

       Proceeding on the assumption that the district court’s rulings would be

preclusive against T.H.E.’s future claims, Eyring contends that the district court

lacked jurisdiction to issue an alternative ruling regarding qualified immunity once it

found that the statute of limitations had run. Federal statutes of limitation, however,

are jurisdictional “only if Congress has clearly stated as much.” United States v.

Kwai Fun Wong, 135 S. Ct. 1625, 1632 (2015) (internal quotation omitted)

(“Congress must do something special, beyond setting an exception-free deadline, to

tag a statute of limitations as jurisdictional . . . .”). In the context of Section 1983

claims, the requisite clear statement is necessarily missing: Congress did not

establish any federal statute of limitations for Section 1983 claims, let alone state that

                                             3
such a deadline would be jurisdictional. See Varnell v. Dora Consol. Sch. Dist., 756
F.3d 1208, 1212 (10th Cir. 2014) (noting that federal courts adjudicating Section

1983 claims must fill the legislative gap by borrowing analogous state statutes of

limitations). As such, the district court did not lack jurisdiction to issue an

alternative holding regarding qualified immunity after it found the statute of

limitations had run.

       Finally, Eyring contends that the defendants were not entitled to qualified

immunity. However, since Eyring’s claims on behalf of his son, T.H.E., were

alternatively barred by the district court on the basis of a statute of limitations, and

Eyring did not challenge that ruling below or on appeal, that ruling fully disposes of

this case or controversy. Thus, we have no need to consider Eyring’s challenge to the

district court’s alternative ruling that T.H.E.’s claims are barred by qualified

immunity. See Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 877 (10th Cir. 2004).

Hence, we do not consider that issue on appeal.

       Finally, Eyring argues for the first time on appeal that the wiretap episode

violated T.H.E.’s substantive due process right to familial association. Although

such a claim was arguably raised in his complaint, he advanced no argument

regarding that claim when opposing the defendants’ motions to dismiss before the

district court. Because Eyring abandoned that claim in the district court, we deem it

waived, and do not consider it. See Richison, 634 F.3d at 1127.




                                             4
      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Eyring’s and T.H.E.’s claims.


                                         Entered for the Court


                                         David M. Ebel
                                         Circuit Judge




                                         5